Case 1:18-cv-07340-LDH-PK Document 64-7 Filed 06/26/19 Page 1 of 3 PagelD #: 647

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ODILON S. CELESTIN, et ai., Case No. 1:18-cv-07340

Plaintiffs,
V.
MICHEL JOSEPH MARTELLY, et ai.,

Defendants.

 

Declaration of Adrien Castera on behalf of Unitransfer USA, Inc.

Adrien Castera, under penalty of perjury, declares as follows:

1. I am a dual citizen with both Haitian and American citizenship and presently
reside in Haiti. I am over eighteen (18) years of age and am otherwise sui juris.

2. I am currently the President of Unitransfer USA, Inc. and have become familiar
with the facts of this lawsuit through my work in that position.

3. As President, I have obtained information regarding the processes of international
money transfers, the implementation of the fee described in this lawsuit by the Banque de
Républiqued’Haiti (*“BRH” or Central Bank”), and Unitransfer S.A. (Haiti) process of collection
and remittance of this fee to the Central Bank.

4. Unitransfer USA, Inc. authorized me to make this declaration on its behalf.

3: Unitransfer USA, Inc. is a Delaware corporation with its principal place of
business in Florida.

6. Unitransfer USA Inc. is a wholly owned subsidiary of GFN American Holdings,
LLC (a Florida Limited Liability company). GFN American Holdings, LLC is a wholly owned

subsidiary of Unibank, S.A. (a Haitian bank).

Page 1 of 3
Case 1:18-cv-07340-LDH-PK Document 64-7 Filed 06/26/19 Page 2 of 3 PagelD #: 648

a Unitransfer USA, Inc. either initiates or receives all of its transfers through agents
in the United States (as explained below) and does not have any free standing locations or online
transfers.Unitransfer USA, Inc. ceased its online transfer business in the summer of 2010.When a
transfer is initiated through an agent in the United States, the agent will collect the full transfer
amount the transferor must pay plus the fee that Unitransfer USA, Inc. charges for its services,
which is not the same as the fee at issue in this lawsuit. The full transfer amount is then sent to
Unitransfer, S.A. (“Unitransfer Haiti”) to be withdrawn by the transferee in Haiti.

8. Unitransfer Haiti is a money transfer operator located in Haiti that does not
conduct business in the United States. Unitransfer Haiti is independent from Unitransfer USA,
Inc.Unibank S.A. is the ultimate owner of Unitransfer Haiti.At the time of the withdrawal,
Unitransfer Haiti charges the transferee in Haiti the $1.50 fee, as required by The Central Bank,
by taking the fee out of the full transfer amount and providing the transferee with the remaining
transfer amount. The $1.50 fee is then remitted by Unitransfer Haiti to the Central Bank.

9. When a transfer is initiated in Haiti, Unitransfer Haiti will collect the transfer
amount plus the $1.50 at issue in this lawsuit from the sender in Haiti. The transfer amount is
then sent to an agent of Unitransfer USA, Inc. located in the United States, who then provides the
transfer amount to the transferee in the United States less any United States fees that apply.

10. Unitransfer USA, Inc. has not retained any portion of the Central Bank’s $1.50
fee on money transfers.

iil: Unitransfer USA, Inc. has not received any benefits as a result of the Central
Bank’s implementation of the $1.50 fee.

12. All of Unitransfer USA, Inc. and Unitransfer Haiti’s records concerning the

segregation and remittance of the $1.50 Fee to the Central Bank are maintained in Haiti.

Page 2 of 3
Case 1:18-cv-07340-LDH-PK Document 64-7 Filed 06/26/19 Page 3 of 3 PagelD #: 649

13. | Unitransfer USA, Inc. is unaware of any witnesses to this lawsuit that are located
in New York.

I declare under penalty of perjury under the laws of the United States of America that, to

the best of my knowledge, the foregoing is true and correct and that I executed this declaration
on May 13, 2019, in Lhd /, )

ph rvs

= APRIEN CASTERA

    

 

Page 3 of 3
